DETAILED ACTION
Status of the Claims
	Claims 1-8 are pending in the instant application. Claims 3 has been withdrawn based upon Restriction/Election as discussed below. Claims 1-2 and 4-8 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner notes that Applicants ADS filed 09/22/2021 indicates priority to 16/128,349 which claims priority to 62/969995. However, the ADS filed 08/17/2021 in U.S. Application No. 16/128,349 claims benefit to the U.S. Provisional Application No. 62/969955. Applicants should clarify the record and ensure the correct U.S. Provisional Application has been cited in the ADS.
Restriction/Election
	Applicant's election without traverse of the following species: (1) a species of saccharide base is tapioca syrup; (2) a species of natural or artificial sweetener is cane sugar; and (3) a species of pharmaceutical agent is acetyl-salicylic acid (syn. with Aspirin, in the reply filed on 04/08/2022 is acknowledged. Claims 1-2 and 4-8 read on the elected species.
The requirement is still deemed proper and is therefore made FINAL.
	Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/08/2022.
Priority
	The U.S. effective filing date has been determined to be 11/04/2019, the filing date of the instant application. Applicant's claim for a domestic priority date to US Application No. 16/128,349 filed 09/11/2018, is acknowledged. However, instant claim 1 recites, in part, that “one or both of a natural or artificial sweetener in an amount of 1 mg to 5 grams per serving, a salt in an amount of 5-200 mg per serving; and a pharmaceutical agent in an amount of 0.001-3,000 mg per serving.” which amounts are not described in 16/128,349. Accordingly, foreign priority to this document is denied.

Information Disclosure Statement
	The information disclosure statement submitted on 11/04/2019 was/were filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.


Objections
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “one or both of a natural or artificial sweetener in an amount of 1 mg to 5 grams per serving, a salt in an amount of 5-200 mg per serving; and a pharmaceutical agent in an amount of 0.001-3,000 mg per serving”.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over RODRIGUEZ (US 2016/0279058; published September, 2016) in view of STOLL (US 2013/0309291; published November, 2013) and HENDERSON (US 7,153,503; published December, 2006).
Applicants Claims
	Applicant claims an oral mucoadhesive delivery system for a pharmaceutical agent, comprising: a saccharide base, soy or sunflower lecithin, palm oil, one or both of a natural or artificial sweetener in an amount of 1 mg to 5 grams per serving, a salt in an amount of 5-200 mg per serving; and a pharmaceutical agent in an amount of 0.001-3,000 mg per serving (instant claim 1).
	Applicants have elected the following species for examination on the merits: (1) a species of saccharide base is tapioca syrup; (2) a species of natural or artificial sweetener is cane sugar; and (3) a species of pharmaceutical agent is acetyl-salicylic acid (syn. with Aspirin).

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            RODRIGUEZ teaches protein based gel delivery systems for encapsulation and controlled delivery of bioactive compounds such as vitamins, minerals, medications, probiotics and other bioactive supplements the dose being suitably adjusted for adults, children and/or elderly patients (see whole document, particularly the title and abstract; [0008]-[0012]).
	RODRIGUEZ teaches that: “Due to the problems and disadvantages associated with current conventional drug and supplement therapy, it would be advantageous to provide an alternative oral delivery system for drugs, dietary supplements, and the like. Providing a gel-based oral therapy overcomes the problems associated with current administration methods such as poor solubility and absorption, short-shelf life and stability, and safety and ease of use.” ([0006]). RODRIGUEZ further teaches that: “Another aspect of the present invention is to provide a nutritional medication that can be administered in a safe, effective manner. This nutritional medication may act as both a pharmaceutical and nutraceutical, and may contain the active therapeutic compound, such as an antibiotic, chemotherapeutic, or pain medication in conjunction with specific nutrients that may act synergistically with the medication to enhance efficacy and overall health of the patient.” ([0009]).
	RODRIGUEZ teaches the inclusion of sugar: “Sweeteners may include sugar (sucrose), syrups, artificial sweeteners such as stevia, and the like.” ([0039]). RODRIGUEZ does not expressly teach the sucrose is cane sugar sucrose but this would have been immediately recognized, by one of ordinary skill in the art, as an obvious species of sucrose. 
	RODRIGUEZ teaches that the active ingredients include aspirin, the amount  of the active ingredient in the range of 0.1 mg to 10 g ([0034])(instant claim 5, elected species of pharmaceutical agent, acetyl-salicylic acid).
	RODRIGUEZ teaches their delivery system may be formulated as a confectionary using fruit or other flavors, and that “By removing a pre-determined amount of water content, the resulting gel resembles more of a gummy texture that may be chewed.” [emphasis added]([0047] & [0048])(instant claim 6).
	RODRIGUEZ teaches the inclusion of Vitamin C, Vitamin D, Vitamin E, among other vitamins, as well as magnesium, among other minerals (claim 11), and teaches the inclusion of magnesium citrate malate ([0058])(magnesium chelate of citric acid and malic acid, instant claims 7).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of RODRIGUEZ is that RODRIGUEZ does not expressly teach a saccharide base including tapioca syrup, lecithin (soy or sunflower), palm oil or salt.
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients (see whole document, particularly the abstract) that can be a hard candy, soft candy, chewing gum, caramel, jelly bean, extruded food stuff, pressed tablet, coated or uncoated confection, or any other known confection type ([0004])(instant claim 16). STOLL further teaches that the functional ingredients include vitamins and minerals including magnesium ([0031] & [0039]).
	STOLL teaches the inclusion of tapioca syrup as a sweetener that "provides a sweetness, body and humectancy that is similar to high fructose com syrup but this natural sweetener is considered hypoallergenic." ([O 116], Examples 1-2, 7)(instant claim 2: tapioca syrup). STOLL teaches the inclusion of the inclusion of fats such as a medium chain triglycerides, vegetable oils ([0043]) and palm oil ([0064] & Example 7) (instant claim 2: palm oil). STOLL teaches the inclusion of soy lecithin ([0065] & Example 7)(instant claims 1-2). STOLL teaches the inclusion of salt in an amount of 0.97 wt.% of a 1.25 g caramel confection ([0142], Table 6), which is about 12 mg (~1% of 1.25 g)(instant claim 1, salt in an amount of 5-200 mg per serving).
STOLL teaches the inclusion of a citric acid ([0034], [0042], [0059], and Example1)(instant claim 2, citric acid). STOLL further includes evaporated cane juice in an amount of 16 wt.% (Table 6) which is about 200 mg (16% of 1.25 g)(instant claim 1, amount of natural sweetener is 1 mg to 5 grams).
	HENDERSON teaches a comprehensive dietary supplement of bioavailable minerals, vitamins, among others, including minerals as amino acid chelates (see whole document, particularly the abstract). HENDERSON further teaches that:
studies have found that minerals that are chelated or complexed by amino acids, or combinations of amino acids and vitamin acid ligands, (e.g. glycinates, arginates, and nicotinate glycinates) are bioavailable forms that render the minerals more readily absorbed by virtue of the fact that transport across the intestinal mucosa and into the portal circulation is accomplished by an amino acid transport mechanism and not by traditional mineral acid transport mechanisms. Once in the blood, the amino acid chelates do not bind directly to serum proteins, but are transported directly to target tissues in the chelated form. Thereafter, the mineral is released intracellularly from the chelate. Importantly, this direct transport results in greatly improved bioavailability of the minerals to the end organs and/or cells and works independent of either mineral saturated or reduced concentrations of serum proteins. Additionally, unlike most conventional mineral salts that are commercially available, amino acid chelates do not cause changes in bowel habits after oral administration. This is in contrast to notable examples of conventional iron salts such as iron sulfate, which may cause constipation, and magnesium citrate which commonly causes loose stools or diarrhea.” (col. 5, lines 23-44)(instant claim 8).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a protein-based gel delivery system formulated as confection such as a gummy including bioactives such as vitamins, minerals and medications such as aspirin (acetyl-salicylic acid), as suggested by RODRIGUEZ, the gummy formulated as a confection including ingredients such as tapioca syrup, palm oil, citric acid, soy lecithin and salt, as taught by STOLL, and further to include minerals chelated or complexed by amino acids (e.g. glycinates) for improved bioavailability, as suggested by HENDERSON, in order to provide a suitable protein-based gel delivery system for adults, children and elderly patients.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-2 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 12-16 and 18-20 of copending Application No. 16/128,349 (hereafter ‘349) in view of RODRIGUEZ (US 2016/0279058; published September, 2016) and STOLL (US 2013/0309291; published November, 2013).
	Instant claim 1 recites an oral mucoadhesive delivery system for a pharmaceutical agent, comprising: a saccharide base, soy or sunflower lecithin, palm oil, one or both of a natural or artificial sweetener in an amount of 1 mg to 5 grams per serving, a salt in an amount of 5-200 mg per serving; and a pharmaceutical agent in an amount of 0.001-3,000 mg per serving. Instant claim 2 recites the oral mucoadhesive delivery system of claim 1, wherein the oral mucoadhesive delivery system comprise: tapioca syrup, palm oil, citric acid, and soy or sunflower lecithin, and salt.
	Copending ‘349 claim 1 recites an oral mucoadhesive delivery system comprising: a saccharide base comprising tapioca syrup, palm oil, citric acid, and sunflower lecithin, and a neurotrophic composition comprising cannabinoids and an organic magnesium chelate comprising 25-400 mg magnesium; and a chelating compound chosen from the group consisting of a salt of glycine, malic acid, tauric acid, and threonic acid, wherein the oral mucoadhesive delivery system comprises a dosage form weighing about 5.2-5.8 grams.
	The difference between the instantly rejected claims and the claims of copending ‘349 is that the claims of copending ‘349 do not expressly claim the amount per serving of the sweetener, salt, or pharmaceutical agent.
	RODRIGUEZ teaches protein based gel delivery systems for encapsulation and controlled delivery of bioactive compounds such as vitamins, minerals, medications, including the amount of active ingredient (e.g. aspirin), and about 200 mg per serving of evaporated cane juice, as discussed above and incorporated herein by reference.
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients, including salt in an amount of about 12 mg per serving, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘349 because it would have been prima facie obvious to include conventional amounts of conventional ingredients in a mucoadhesive gummy formulation. The skilled artisan would have been motivated to modify the claims of copending ‘349 and produce the instantly rejected claim because in order to produce the best possible formulation of mucoadhesive delivery system. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to produce the claimed mucoadhesive delivery system from the claims of copending ‘349 in view of the cited prior art.
This is a provisional obviousness-type double patenting rejection.

	Claims 1-2 and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/673,038 (‘038) in view of RODRIGUEZ (US 2016/0279058; published September, 2016) and STOLL (US 2013/0309291; published November, 2013). 
	Instant claims 1-2 are discussed above.
	Copending ‘038 claim 1 recites an oral mucoadhesive delivery system comprising: a plant-derived saccharide base; and a sweetener. Copending ‘038 further claims the oral mucoadhesive delivery system of claim 1, wherein the saccharide base further includes lecithin (claim 2), palm oil (claim 3), tapioca syrup and citric acid (claim 12).
	The difference between the instantly rejected claims and the claims of copending ‘038 is that the claim of copending ‘038 do not expressly claim the amount per serving of the sweetener, salt, or pharmaceutical agent.
RODRIGUEZ teaches protein based gel delivery systems for encapsulation and controlled delivery of bioactive compounds such as vitamins, minerals, medications, including the amount of active ingredient (e.g. aspirin), and about 200 mg per serving of evaporated cane juice, as discussed above and incorporated herein by reference.
	STOLL teaches edible confectionery compositions made of natural ingredients and functional ingredients, including salt in an amount of about 12 mg per serving, as discussed above and incorporated herein by reference.
It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of copending ‘038 because it would have been prima facie obvious to include conventional amounts of conventional ingredients in a mucoadhesive gummy formulation. The skilled artisan would have been motivated to modify the claims of copending ‘038 and produce the instantly rejected claim because in order to produce the best possible formulation of mucoadhesive delivery system. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because it would have required no more than an ordinary level of skill in the art to produce the claimed mucoadhesive delivery system from the claims of copending ‘038 in view of the cited prior art.
This is a provisional obviousness-type double patenting rejection.

	Claims 1-2 and 4-8 of this application is patentably indistinct from claims of Application Nos. 16/128,349 and 16/673,038. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Conclusion
	Claims 1-2 and 4-8 are pending and have been examined on the merits. The instant Specification is Objected; claims 1-2 and 4-8 are rejected under 35 U.S.C. 103; and claims are rejected based on obvious type-double patenting over claims of Application Nos. 16/128,349 and 16/673,038. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619